I concur in the judgment and in what is said in the opinion in regard to the alleged misconduct of the district attorney. So far as the charge of misconduct of the deputy sheriff is concerned, it is unnecessary to go further than to hold that this defendant could not have been prejudiced thereby. The only injurious result that could have been caused by the act of the deputy in placing the handcuffs on defendant's witness Burke in the presence of the jury was the disclosure of the fact that such witness was in the custody of the officers of the law. As such witness had just testified on the trial, in the presence of this jury, that he was one of the defendants charged with the crime for which defendant was on trial, and that he and another had in fact planned and committed that crime, and, further, that he had committed perjury in the making of an affidavit in the cause, it is somewhat difficult to perceive how the disclosure of the fact that this self-confessed robber and perjurer had been arrested could further impair his standing with the jurors. *Page 450